Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Wilson on 7/11/2022.

IN THE CLAIMS:
1. (Currently Amended) A propulsion assembly for an aircraft, the propulsion assembly comprising: 
a pylon; and 
a jet engine that has a structure that is fastened to the pylon and at least two thrust reversers, wherein each of the at least two thrust reversers has an upper beam that extends parallel to a longitudinal direction and is mounted moveable in rotation on the structure about a rotation axis parallel to the longitudinal direction; 
wherein each of the at least two thrust reversers has a cylinder, of which a first end is mounted for articulation on the pylon and of which a second end is mounted for articulation on the upper beam of the respective an axis of articulation of the cylinder on the upper beam is not coaxial with the rotation axis; and 
wherein the pylon comprises a hollow box having, for each of the upper beams, a lateral wall facing the upper beam;
wherein, for each of the upper beams, the lateral wall facing the upper beam has a hole through which the cylinder mounted for articulation on the upper beam passes;
and wherein the first end mounted for articulation on the pylon is fastened inside the hollow box, the first end of each of the cylinders being mounted for articulation on the lateral wall that the cylinder does not pass through.

6. (Currently Amended) The propulsion assembly according to claim 1, wherein the box comprises an upper wall that connects the lateral walls.
Allowable Subject Matter
Claims 1, 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, the first end mounted for articulation on the pylon is fastened inside the hollow box, the first end of each of the cylinders being mounted for articulation on the lateral wall that the cylinder does not pass through.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741